Citation Nr: 1613019	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-08 752A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date prior to February 6, 2009, for a grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to February 6, 2009, for a grant of service connection for left ear hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable initial rating for left ear hearing loss.

6.  Entitlement to service connection for right ear hearing loss. 

7.  Entitlement to service connection for nerve disorder of the right upper extremity (claimed as tremors), to include as due to herbicide exposure.
8.  Entitlement to service connection for a left upper extremity nerve disorder (claimed as tremors), to include as due to herbicide exposure.

9.  Entitlement to service connection for peripheral neuropathy, right lower extremity (claimed as tremors), to include as due to herbicide exposure.

10.  Entitlement to service connection for peripheral neuropathy, left lower extremity (claimed as tremors), to include as due to herbicide exposure.

11.  Entitlement to service connection for chloracne (also claimed as rash on feet, arms, back and groin), to include as due to herbicide exposure.

12.  Entitlement to service connection for poor circulation, right lower extremity, (also claimed as immersion foot).

13.  Entitlement to service connection for poor circulation, left lower extremity (also claimed as immersion foot).

14.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

15.  Entitlement to service connection for residuals of a left arm injury with scar.

16.  Entitlement to service connection for a bilateral foot disability. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, R. E.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 and January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Portland, Oregon, and Seattle, Washington.

The Veteran testified before the undersigned Veterans' Law Judge at a December 2015 hearing.  A transcript of that proceeding is of record. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  With regard to the Veteran's claim for an upper extremity nerve disorder, the Veteran initially filed claims to establish service connection for peripheral neuropathy, but in later statements he referenced tremors, muscle spasms, and tingling.  The AOJ characterized the Veteran's claims peripheral neuropathy of the upper extremities but noted the Veteran's subjective symptoms.  With regard to the Veteran's claim for a bilateral foot disability, the Veteran filed a claim for plantar fasciitis and immersion.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claims to include any nerve disorder of the bilateral upper extremities and any foot disorder of the bilateral feet, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The issues of entitlement to increased ratings for PTSD and left ear hearing loss, as well as the service connection claims for right ear hearing loss, bilateral upper and lower extremity nerve disorder, a skin disability, a lower extremity circulatory disorder, a sleep disorder, residuals of a left arm injury with scar, and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record at his December 2015 hearing, the Veteran requested to withdraw his pending appeal for an increased initial rating for tinnitus. 

2.  The earliest communication or action indicating intent to file a claim for service connection for tinnitus was received February 6, 2009.

3.  The earliest communication or action indicating intent to file a claim for service connection for left ear hearing loss was received February 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an increased initial rating for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The requirements for an effective date prior to February 6, 2009 for the grant of entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  

3.  The requirements for an effective date prior to February 6, 2009 for the grant of entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appeals decided herein are claims for earlier effective dates for service connection arising from the Veteran's disagreement with the effective date assigned in the December 2009 rating decision.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues, such as the effective date, are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board acknowledges that there are may be outstanding VA and private treatment records that have not been associated with the claims file.  However, the Board finds that the Veteran is not prejudiced by the absence of those records as it pertains to the issues decided herein.  Even assuming that the outstanding treatment records were related to the Veteran's tinnitus and left ear hearing loss, as will be discussed in more detail below, the effective date for grant of service connection for could not predate receipt of the Veteran's claims for service connection.  See 38 C.F.R. § 3.400 (2015).  Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate those issues on the current record. 

Pursuant to 38 C.F.R. § 3.103(c)(2) (2015) a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his friend.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015) such that the Board may adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim de novo.  

Increased Rating for Tinnitus

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

At his December 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal for an increased initial rating for tinnitus.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

Earlier Effective Date Claims

The effective date of an evaluation and award of compensation based on an original claim for compensation will be the day following separation from active duty or the date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date of an evaluation and award of compensation on an original claim of compensation, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The Veteran disagreed with the assigned effective date of February 6, 2009, for service connection for tinnitus and left ear hearing loss.  He asserts that he originally filed for service connection for these disabilities sometime in 2007, but the claims were denied.  The Veteran asserted that he appealed that denial and therefore the effective date for service connection should be granted based on his 2007 claims.  

After thoroughly reviewing the record, the Board finds that prior to February 6, 2009 there is no evidence for any previous pending formal or informal claims for service connection for tinnitus or left ear hearing loss.  While the Board acknowledges that Veteran's assertion that he filed claims for service connection for tinnitus and hearing loss sometime in 2007, the record is silent for any formal or informal claim or denial.  Moreover, the record appears complete and there is no basis for finding that any procedural records are missing.  To this effect, the Board notes that on his February 6, 2009 claim, the Veteran indicated that he had never filed a claim with VA before.  

In the absence of a formal or informal claim for entitlement to service connection for tinnitus and left ear hearing loss prior to February 6, 2009, the Board finds that the preponderance of the evidence is against the Veteran's claims for earlier effective dates for grant of service connection for tinnitus and left ear hearing loss. 


ORDER

The withdrawn claim of entitlement to an increased initial rating for tinnitus is dismissed.

Entitlement to an effective date prior to February 6, 2009 for the grant of service connection for tinnitus is denied. 

Entitlement to an effective date prior to February 6, 2009 for the grant of service connection for left ear hearing loss is denied.


REMAND

The Board notes that there are outstanding VA treatment and private records.  At his December 2015 hearing, the Veteran indicated that he had begun PTSD treatment at the Walla Walla VA medical center.  To date, these treatment records have not been associated with the claims file.  Additionally, the Veteran reported receiving treatment for his left arm injury at Samaritan Hospital in Moses Lake, Washington.  To date, treatment records from Samaritan Hospital have not been obtained.  Accordingly, on remand all outstanding VA and private treatment records must be obtained.  

With regard to the Veteran's increased rating claims, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran's last VA audiological examination was in May 2009 and his last VA PTSD examination was in January 2010.  In a September 2011 and July 2012 statements the Veteran reported that his PTSD had worsened since his son deployed to Afghanistan.  Additionally, at his December 2015 hearing, the Veteran suggested that the examination reports of record were outdated and did not reflect the current nature of his disabilities.  As the record indicates that the Veteran's PTSD and service-connected hearing loss may have worsened since his last VA examinations, on remand the Veteran should be provided contemporaneous VA examinations to determine the current severity of his service-connected PTSD and left ear hearing loss.  
With regard to the Veteran's claims for service connection for a skin disability, a bilateral foot disability, a nerve disorder of upper and lower extremities, a sleep disorder, a circulatory disorder of the lower extremities, and residuals of a left arm injury with a scar, the Veteran has not been provided a VA examination.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the present case, the medical evidence of record indicates that the Veteran has received treatment for bilateral hand tremors, variously diagnosed rashes, and bilateral foot pain.  Additionally, a January 2010 VA examination noted that the Veteran had long standing sleep disturbances, but did not extrapolate on the nature of those disturbances or clarify if they were part of his service-connected PTSD.  With regard to the Veteran's claims for lower extremity nerve and circulatory disorders, the Veteran's service treatment records and post-service medical records do not show symptoms, treatment, or diagnoses related to a lower extremity nerve or circulatory disorder.  Nevertheless, the Veteran testified that his feet and legs periodically get numb and that experiences temperature changes in his lower extremities, even when it is warm outside.  With regard to in-service event, injury, or disease, the Veteran's service treatment records indicate he was treated for foot pain and fallen arches.  Additionally, the Veteran testified that his tremor, upper and lower extremity numbness and tingling, lower extremity temperature changes, as well as his skin problems, began during service.  The Veteran's STRs are silent for any treatment or diagnoses related to the Veteran's skin, neurological, or circulatory disorders.  Nevertheless, the Veteran is competent to report in-service and post-service symptoms he has experienced.  In light of the above, the Board finds that VA examinations are warranted to assess the nature and etiology of any upper or lower extremity neurological disorder, skin disorder, bilateral foot disability, lower extremity circulatory disorder, and sleep disorder.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from August 2013 to present.  All attempts to obtain these records must be documented in the claims file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his disabilities on appeal, to include the records from Samaritan Hospital.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected left ear hearing loss and the etiology any right ear hearing loss disability.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted and all clinical findings must be reported in detail.  The examiner should report all findings in accordance with VA rating criteria, to include detailing any functional impairment from the Veteran's hearing loss.  The examiner is also requested to detail any occupational impairment caused by the Veteran's hearing loss.  
With regard to any diagnosed right ear hearing loss disability, the examiner should opine whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a right ear hearing loss disability began in service, was caused by service, or is otherwise related to the Veteran's military service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether the Veteran's current hearing loss, if any, if related to his military service.

A complete rationale must be provided for any opinion offered.

4.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his service-connected psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail and in accordance with the applicable VA criteria.  

5.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the nature and etiology of any identified skin disability.  To the extent possible, the examination should be scheduled during a period of flare-up of the Veteran's skin disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnosable skin disorders. 

b.  For each diagnosed skin disability, state whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disability began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service, to include his in-service herbicide exposure.

In rendering the requested diagnoses and opinions, the examiner must address the Veteran's assertions that his skin disability first manifested during active service and that he has experienced a recurrent rash for many years.

A complete rationale must be provided for any opinion offered.

6.  Thereafter, provide the Veteran with an appropriate VA examination to determine the nature and etiology of any sleep disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests, to include a sleep study, which are deemed necessary for an accurate assessment, must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnosable sleep disorders.

If the examiner finds that the Veteran's sleep disturbances are part and parcel of his service-connected PTSD, the examiner should provide a rationale explaining the basis of the conclusion.  

b.  For each diagnosed sleep disorder, state whether it is at least as likely as not (50 percent probability or more) that it began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service.

c.  For each diagnosed sleep disorder, state whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected PTSD.

A complete rationale must be provided for any opinion offered.

7.  Thereafter, provide the Veteran with an appropriate VA examination(s) to determine the nature and etiology of any upper or lower extremity nerve disorder, as well as any lower extremity circulatory disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests which are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnosable upper and lower extremity nerve disorders, and any lower extremity circulatory disorder.

b.  For each diagnosed nerve or circulatory disorder, state whether it is at least as likely as not (50 percent probability or more) that it began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service, to include his in-service herbicide exposure.

In rendering the above requested opinions, the examiner should address the Veteran's testimony and lay statements that he has tremors, numbness, tingling, and burning pain in his hands, as well as numbness and temperature changes his legs and feet during and since service. 

A complete rationale must be provided for any opinion offered.

8.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the nature and etiology of any right or left foot disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify any diagnosable right or left foot disability. 

b.  For each diagnosed foot disability, state whether it is at least as likely as not (50 percent probability or more) began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service.

In rendering the requested diagnoses and opinions, the examiner must address the Veteran's assertions that his foot disabilities first manifested during active service and that he has experienced foot pain for many years.

A complete rationale must be provided for any opinion offered.

9.  Upon completion of the above requested development and any additional development deemed appropriate, to include providing VA examinations if warranted based on the evidence developed during remand, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


